Hancock, Jr., J.
(dissenting). I would affirm for the reasons *269stated in the opinion by Justice James H. Boomer at the Appellate Division (155 AD2d 61). The majority purports to rely on the policy considerations underlying the corroboration requirement. As I read the decision, however, its essential rationale is collateral estoppel — a doctrine that is itself based largely on policy considerations (see, Kaufman v Lilly & Co., 65 NY2d 449, 455; see also, Matter of Halyalkar v Board of Regents, 72 NY2d 261) and one which cannot apply here.
Chief Judge Wachtler and Judges Kaye, Alexander, Ti-tone and Bellacosa concur with Judge Simons; Judge Hancock, Jr., dissents and votes to affirm in a separate opinion.
Order reversed, etc.